Opinion by
Cline, J.
The only witness was the United States examiner who testified that the merchandise was “just dry frog; whole frogs, dried.” The court was of the opinion from a review of decisions that the collector’s classification was incorrect inasmuch as the court has held that frogs are not meats (Pacific Trading Co. v. United States, 8 Cust. Ct. 221, C. D. 610) and no decision relating to dried frogs had come to its attention. The evidence was further held not sufficient to show that dried frogs are raw or unmanufactured articles and it was assumed, therefore, that labor was used in the drying process. On the record presented the merchandise was held dutiable as nonenumerated manufactured articles at 20 percent under paragraph 1558. That claim was therefore sustained. Ingersoll v. United States (T. D. 11566), Abstract 5410 (old series), Pacific Trading Co. v. United States (4 Cust. Ct. 251, C. D. 335), and United States v. Kagawa (5 Ct. Cust. Appls. 388, T. D. 34934) cited.